TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00276-CR


                            Tiwanda Monique Johnson, Appellant

                                                 v.

                                  The State of Texas, Appellee


                 FROM THE 264TH DISTRICT COURT OF BELL COUNTY,
             NO. 61978, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Tiwanda Monique Johnson was charged with the offense of burglary

with the intent to commit aggravated assault. See Tex. Penal Code § 30.02. Johnson pleaded

guilty, and the trial court placed her on deferred adjudication community supervision for ten

years. The State later moved to revoke Johnson’s community supervision and to adjudicate her

guilt based on alleged violations of the terms of her community supervision. After Johnson

pleaded true to the allegations in the State’s motion to adjudicate, the trial court adjudicated her

guilty of the offense and assessed punishment at five years’ confinement in the Institutional

Division of the Texas Department of Criminal Justice.

               Appellant’s court-appointed attorney has filed a motion to withdraw supported

by a brief concluding that the appeal is frivolous and without merit.         The brief meets the

requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. 738, 744 (1967);
Garner v. State, 300 S.W.3d 763, 766 (Tex. Crim. App. 2009); see also Penson v. Ohio,

488 U.S. 75, 86-87 (1988).

                Appellant’s counsel has represented to the Court that he has provided copies of

the motion and brief to appellant; advised appellant of her right to examine the appellate record

and file a pro se response; and provided appellant with a form motion for pro se access to the

appellate record along with the mailing address of this Court. See Kelly v. State, 436 S.W.3d 313,

319-21 (Tex. Crim. App. 2014); see also Anders, 386 U.S. at 744; Garner, 300 S.W.3d at 766,

Appellant requested access to the appellate record, and pursuant to this Court’s order, the clerk

of the trial court provided written verification to this Court that the record was provided to

appellant. See Kelly, 436 S.W.3d at 321. Appellant’s deadline to file her pro se response has

passed, and she has not filed a pro se response or requested an extension of time to file a response.

                We have conducted an independent review of the record, including appellate

counsel’s briefs, and find no reversible error. See Anders, 386 U.S. at 744; Garner, 300 S.W.3d

at 766; Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We agree with counsel

that the record presents no arguably meritorious grounds for review and the appeal is frivolous.

                Counsel’s motion to withdraw is granted. The trial court’s judgment adjudicating

guilt is affirmed.



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Affirmed

Filed: January 31, 2020

Do Not Publish